DETAILED ACTION
This communication is responsive to the Amendment filed July 1, 2022.  Claims 1 and 3-9 are currently pending.
The rejections of claims 1 and 3-9 set forth in the Office Action dated February 2, 2022 are WITHDRAWN due to Applicant’s responsive amendment.  As Applicant points out, the relied-upon reference (Kakashita et al., JP H-09118839A) does not disclose 2-octyl-2-cyanoacrylate as an exemplar alkyl-2-cyanoacrylate.
Claims 1 and 3-9 are newly REJECTED for the reasons set forth below.  The new rejections are necessitated by amendment.  Thus, this action is final.

Claim Objections
Claim 5 is objected to because of the following informality:  
For clarity, the examiner requests that the amount of 2-cyanoacrylate that has an ether bond in an ester residue be clarified to state that the amount present is non-zero (i.e., greater than 0%).  This change clarifies that the 2-cyanoacrylate must be present, which avoids a potential 35 USC 112(d) issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “the alkyl-2-cyanoacrylate that has, in a main chain, an alkyl group having 1 to 3 carbon atoms” in lines 2-3 lacks sufficient antecedent basis.  The examiner will interpret this limitation to be “2-octyl-2-cyanoacrylate,” as recited in claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kakashita et al. (JP H-09118839A).
When discussing Kakashita, the examiner will refer to the machine translation attached to the February 2 Office Action.
Regarding claims 1, 6, and 9, Kakashita teaches a sealed wire comprising a cured coating composition comprising an alkyl-2-cyanoacrylate, a 2-cyanoacrylate having an ether bond at an ester residue, and a (meth)acrylate having two or more (meth)acryloyloxy groups.  (para. [0008].)  Kakashita also teaches that the alkyl-2-cyanoacrylate is preferably present in the amount of 20-30 wt.%, based on the composition (see para. [0011]), which is within the claimed range.  Exemplar alkyl-2-cyanoacrylates include 2-ethylhexyl-2-cyanoacrylate and n-octyl-2-cyanoacrylate (see para. [009]), which are both isomers of the recited 2-octyl-2-cyanoacrylate.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."  (MPEP 2144.09(I) (quoting In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See also In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the exemplar isomers disclosed by Kakashita are of sufficiently close structural similarity (especially the identical number of carbon atoms in the alkyl group) to the recited 2-octyl-2-cyanoacrylate and that they would possess similar properties.
The examiner notes that isomers with different structures are not necessarily suggestive of each other and may not possess the similar properties.  (See MPEP 2144.09(II).)  However, in this instance, the compounds are substantially similar.  This is particularly true, given that Applicant argues that it is the number of carbon atoms in the alkyl chain that provides higher flexibility, lower curability, and adhesive strength.  (Remarks, pp. 5-6.)  Given that the number of carbon atoms in the isomers identified by Kakashita are the same as 2-octyl-2-cyanoacrylate, they should also exhibit similar properties -- higher flexibility, lower curability, and adhesive strength.

Regarding claim 3, Kakashita teaches that the 2-cyanoacrylate having an ether bond at an ester residue in the sealed wire coating composition is preferably methoxyethyl-2-cyanoacrylate, ethoxyethyl-2-cyanoacrylate, or butoxyethyl-2-cyanoacrylate.  (para. [0013].)  

Regarding claim 4, as discussed above, Kakashita teaches a composition comprising a 2-cyanoacrylate having an ether bond at an ester residue.  (See paragraph 9 above.)  Claim 4 does not limit the alkyl-2-cyanoacrylate of claim 3 to only an alkyl-2-cyanoacrylate that has, in a main chain, an alkyl group having 1 to 3 carbon atoms.  That is, because claim 4 also includes the limitations of claim 3 (from which claim 4 depends), claim 4 also includes the limitation that alkyl-2-cyanoacrylate may also be a 2-cyanoacrylate having an ether bond at an ester residue.  If this is the case, then the recited amount of alkyl-2-cyanoacrylate that has, in a main chain, an alkyl group having 1 to 3 carbon atoms is immaterial – its presence in any amount is not required when the 2-cyanoacrylate having an ether bond at an ester residue is present.  Because Kakashita teaches such a composition, claim 4 is rendered obvious by Kakashita.

Regarding claim 5, Kakashita teaches that the 2-cyanoacrylate having an ether bond at an ester residue is present in the amount of 30 to 80 wt.% (see para. [0014]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Kakashita.

Regarding claim 7, Kakashita teaches that the (meth)acrylate having two or more (meth)acryloyloxy groups is present in the amount of 10 to 40 wt.% (see para. [0020]), which is within the claimed range.

Regarding claim 8, Kakashita teaches that the composition further comprises a polymerization initiator.  (para. [0021].)

Response to Arguments
To the extent Applicant’s arguments have not been addressed above, they have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763